DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2022 was filed after the mailing date of the Notice of Allowance on 02/09/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Baker (US 2019/0212266).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2019/0212266).
With regards to claim 1, Baker discloses a method [0014] for nucleic acid sequencing [0045], said method comprising: 
a) providing a flow cell 402 having a reaction site that includes a support and planar surfaces where a substance may be immobilized on [0051] and a sample spot having a single target nucleic acid molecule with a particular sequence or  the said spot can have several nucleic acid molecules having the same sequence and/or complementary sequence [0045][0051] (Baker does not specifically disclose a flow cell comprising (i) a first surface comprising a first plurality of primed nucleic acid sequences coupled thereto and (ii) a second surface comprising a second plurality of primed nucleic acid sequences coupled thereto, where said second surface is axially displaced from said first surface. However, the reference discloses “A reaction site can also include a reaction chamber that at least partially defines a spatial region or volume configured to compartmentalize the designated reaction. As used herein, the term “reaction chamber” includes a spatial region that is in fluid communication with a flow channel. The reaction chamber may be at least partially separated from the surrounding environment or other spatial regions. For example, a plurality of reaction chambers may be separated from each other by shared walls [0055]. It would have been obvious to one of ordinary skill within the art to have knowledge that the separation of the reaction chambers, by the shared walls , would establish two separate surfaces that are axially displaced and the said  walls would provide an axis between the reaction sites. Such separation would allow two separate nucleic acid sequences.); 
b) contacting said first plurality of primed nucleic acid sequences and said second plurality of primed nucleic acid sequences [0045][0080] with (i) a plurality of nucleotide moieties comprising a plurality of fluorescent detectable labels ([0057]; “…the bioassay system may direct solutions to flow along the reaction sites. At least one of the solutions may include four types of nucleotides having the same or different fluorescent labels. The nucleotides may bind to corresponding oligonucleotides located at the reaction sites.”), and (ii) a polymerizing enzyme under conditions such that at least a subset of said plurality of nucleotide moieties couple to at least a subset of said first plurality of primed nucleic acid sequences and said second plurality of primed nucleic acid sequences [0056][0080]; and 
c) imaging said first surface and said second surface to detect a plurality of signals from a subset of said plurality of fluorescent labels [0057], wherein said detecting comprises: 
(i) illuminating said first surface and said second surface with a first light provided by a structured illumination system under a first set of illumination conditions (Fig. 14A; 1410; first orientation) to project a first plurality of fringes oriented in a specific direction on said first surface and said second surface [0137]; 
(ii) capturing a first plurality of phase images of said first surface and said second surface ([0137][0148]; Fig. 14A; 1415, 1425);
(iii) illuminating said first surface and said second surface with a second light provided by said structured illumination system under a second set of illumination conditions to project a second plurality of fringes ([0138][0148]; Fig. 14A; 1420; phase shifted structured illumination pattern); and
(iv) capturing a second plurality of phase images of said first surface and said second surface illuminated with said second plurality of fringes ([0138]; 1425).

	With regards to claim 2, Baker discloses the method of claim 1, wherein:
(i) during said capturing of said first plurality of phase images in (c)(ii), positions of said first plurality of fringes are shifted on said first surface and said second surface ([0138][0148]; Fig. 14A; 1420);
(ii) said second plurality of fringes are angularly offset from said first plurality of fringes on said first surface and said second surface ([0141]; diagonal fringe illumination pattern); and
(iii) during said capturing of said second plurality of phase images positions of said second plurality of fringes are shifted on said first surface and said second surface ([0139][0148]; Fig. 14A; 1420).

With regards to claim 3, Baker discloses the method of claim 1, wherein a nucleotide moiety of said plurality of nucleotide moieties is conjugated to a [0053][0057]; oligonucleotides).

With regards to claim 4, Baker discloses the method of claim 3, wherein said contacting in (b) comprises contacting said first plurality of primed nucleic acid sequences and said second plurality of primed nucleic acid sequences with said conjugated polymer-nucleotide to form a transient binding complex between  at least one primed nucleic acid sequence of said first plurality of primed target nucleic acid sequences and said second plurality of primed nucleic acid sequences, and a nucleotide moiety of said conjugated polymer-nucleotide, when said nucleotide moiety is complementary to a nucleotide of said at least one primed nucleic acid sequence ([0057]; see the rejection of claim 1).

With regards to claim 5, Baker discloses the method of claim 4, wherein said imaging in (c) comprises detecting a plurality of signals from said transient binding complex. [0057][0063][0105]

With regards to claim 6, Baker discloses the method of claim 1, wherein said first plurality of fringes and said second plurality of fringes are generated by a diffraction grating. [0008]

With regards to claim 7, Baker discloses the method of claim 1, wherein said structured illumination system comprises a light source. [0057]

With regards to claim 8, Baker discloses the method of claim 6, wherein said diffraction grating comprises a horizontal grating, vertical grating, or any combination thereof [0008].

With regards to claim 9, Baker discloses the method of claim 8, wherein said first surface is illuminated by said vertical grating ([0008][0137]; Fig. 14A; 1471) and said second surface is illuminated by said horizontal grating ([0008][0139]; Fig. 14A; 1473).

With regards to claim 10, Baker discloses the method of claim 6, wherein said diffraction grating comprises a transmissive phase diffraction grating. [0008]

With regards to claim 11, Baker discloses the method of claim 1, wherein said second plurality of fringes is shifted by about 90 degrees from said first plurality of fringes. [0139]

With regards to claim 12, Baker discloses the method of claim 1, wherein said structured illumination system comprises an optical phase modulator [0077].

With regards to claim 13, Baker discloses the method of claim 12, wherein said optical phase modular modulator or said phase shifter shifts said first plurality of fringes and second plurality of fringes by ½ of a pitch of said first plurality of fringes and said second plurality of fringes. [0125]

With regards to claim 14, Baker discloses the method of claim 12, wherein said optical phase modular modulator comprises rotating optical phase plates actuated by rotatory actuators. [0077][0125]

With regards to claim 15, Baker discloses the method of claim 1, wherein said structured illumination system comprises one or more of:

a collimating optical element [0067]; and 
(3) a diffraction grating [0008].

With regards to claim 16, Baker discloses the method of claim 1, wherein said structured illumination system comprises a partially-silvered mirror that combines said first light and said second light. ([0125]; optical mirror)

With regards to claim 17, Baker discloses the method of claim 1, wherein said first plurality of phase images or said second plurality of phase images comprise at least 1 angular orientation of said first plurality of fringes or said second plurality of fringes. [0141]

With regards to claim 18, Baker discloses the method of claim 1, wherein said first plurality of phase images or said second plurality of phase images further comprise at least 1 phase shift of said first plurality of fringes or said second plurality of fringes. [0140]

With regards to claim 19, Baker discloses the method of claim 1, wherein a nucleotide moiety of said at least said subset of said plurality of nucleotide [0057]

With regards to claim 20, Baker discloses the method of claim 1, wherein: (a) said structured illumination system comprises:
(i) a light source [0057];
(ii) an optical phase modulator that rotates optical phase plates actuated by rotatory actuator [0077][0125];
(iii) a phase shifter that shifts said first plurality of fringes and said second plurality of fringes by ½ of a pitch of said first plurality of fringes and said second plurality of fringes [0125];
(iv)a collimating optical element [0067];
(v) a polarizer (Baker does not disclose the use of a polarizer, however, polarizers are commonly utilized in polarization microscopy to observe and image details related to biomolecules such as DNA, nucleotides, etc.  It would have been obvious to one of ordinary skill within the art to employ a polarizer for such purposes.);
(vi) a diffraction grating that generates said first plurality of fringes and second plurality of fringes, wherein said diffraction grating comprises a horizontal grating, vertical grating, a transmissive phase diffraction grating, or any combination thereof [0008], and wherein said second plurality of fringes is shifted by about 90 degrees from said first plurality of fringes [0139]; and
([0125]; optical mirror); and
(b) said first plurality of phase images or said second plurality of phase images comprises:
(viii) at least 1 angular orientation of said first plurality of fringes or said second plurality of fringes [0141]; and
(ix) at least 1 phase shift of said first plurality of fringes or said second plurality of fringes [0140].


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong (US 2020/0218052)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884